Exhibit 10.01 TEAMING AGREEMENT THIS AGREEMENT, made and entered into this November 30, 2007 by and between New Mexico Institute of Mining and Technology (NMT) - having a place of business at 801 Leroy Place, Socorro, NM 87801 (hereinafter referred to as "NMT” , and Biomoda, Inc. having a place of business at 416 Central Ave. Albuquerque New Mexico (hereinafter referred to as “Biomoda, or Subcontractor"). Hereafter, these organizations may be referred to as "Parties" and singularly as "Party". WITNESSETH WHEREAS, NMT as a prime contractor may submit a proposal to the New Mexico Department of Veterans’ Services (hereinafter referred to as the “Customer”) in response to an RFPfor Lung Cancer Screening Program for Veterans (hereinafter referred to as the "Program"), and WHEREAS, NMT and Subcontractor, because of their diverse, individual and complementary capabilities and experience have determined that a teaming arrangement between their respective organizations will develop the best management and technical approach to the Project; and WHEREAS, NMT and Subcontractor have agreed that Subcontractor shall be responsible for providing the efforts described in the attached Appendix A hereof, and NMT and/or its subcontractors shall be responsible for the remainder of the Program, including overall Program Management; and WHEREAS, NMT desires to have Subcontractor participate in the proposal effort for the Program and intends to award a subcontract in accordance herewith to Subcontractor if a prime contract is awarded to NMT as a result of the proposal hereinafter contained, the Parties hereto agree as follows: NOW, THEREFORE, in consideration of the mutual promises 1.RELATIONSHIP OF THE PARTIES (a) NMT shall be the Prime Contractor in performance of the work.Subcontractor shall not independently prepare or submit a proposal, either as a prime contractor or subcontractor, for the Program, nor shall Subcontractor enter into agreements or provide services to anyone else which may adversely affect the award of this Project to NMT. (b) This Agreement is not intended by the Parties to constitute or to create a joint venture, partnership, or formal business organization of any kind, other than a contractor team arrangement similar to that contemplated by FAR 9.601.The rights and obligations of the Parties shall be only those expressly set forth herein.Neither Party shall have authority to bind the other except to the extent authorized herein. NMT and Subcontractor shall remain as independent contractors at all times, the employees of one shall not be deemed to be the employees of the other, and neither Party shall act as the agent for the other.Nothing herein shall be construed as providing for the sharing of profits or losses arising out of the efforts of either or both of the Parties. (c) Subcontractor understands and agrees that this relationship is not exclusive, and NMT is free to subcontract with other entities for services to be performed under the contemplated prime contract. (d) Any news releases, public announcement, advertisement or publicity released by Subcontractor concerning this Agreement, any proposal, or any resulting contract or subcontracts, shall be subject to the prior written approval of NMT. 3. PRIME CONTRACTOR RESPONSIBILITIES.If NMT submits a proposal for the Program, NMT will: (a) Act as the leader in the preparation, submission, and negotiation of the proposal and be responsible for the final graphic arts, printing, binding, and delivery of the proposal.NMT shall have the sole right to determine the form, content and pricing of the final proposal. (b) Act as the contact with the Government for all matters concerning the proposal.If NMT receives any inquiries from the Government concerning the subject matter of this Agreement, NMT's response will be coordinated in advance with Subcontractor.Any NMT presentation to the Government shall be coordinated with Subcontractor to the extent that they relate to Subcontractor's area of work as identified in Appendix A hereto. (c) Appropriately recognize Subcontractor in its’ proposal for the Program for the work set forth in Appendix A. (d) Designate in writing one individual within its organization to act as Proposal Manager with responsibility to direct performance of all proposal functions. 4. SUBCONTRACTOR RESPONSIBILITIES.The Subcontractor will: (a) Furnish NMT, in a timely manner, in the form of a proposal prescribed by NMT for incorporation into the prime proposal, material pertinent to the work identified in Appendix A including, but not limited to manuscripts, art work, and cost and/or pricing data and, to the extent requested by NMT.Subcontractor proposal will be furnished to NMT no later than 14 calendar days after finalization of Subcontractor’s Statement of Work and receipt of a RFP issued by NMT. (b) Provide qualified management and technical personnel when and where requested by NMT to participate in the preparation, presentation, and negotiation of the proposal with the Government. (c) Designate in writing one individual within its own organization as Proposal Manager with responsibility to direct performance of its assigned proposal functions. (d) Submit a pricing proposal to NMT no later than 14 calendar days after finalization of Subcontractor’s statement of work. Prior to the submission of Subcontractor's proposal to NMT, the parties will discuss NMT’s pricing strategy, which, in NMT’s judgment, is necessary for the parties to submit a competitive price proposal.If the Subcontractor is unable or unwilling to conform its pricing to such strategy, the Subcontractor will so advise NMT of that assessment at the earliest opportunity prior to the Subcontractor's proposal submission.In such event, NMT may elect to terminate this Agreement in accordance with paragraph 7(f) hereof. 5.PROPOSAL COSTS.Each Party will bear all costs incurred by it in its proposal preparation and post-award negotiation efforts under this Agreement. 6.SUBCONTRACT TERMS.In the event NMT should receive award of a prime contract as a result of the submission of the proposal, which prime contract contains the scope of work identified in Appendix A to this Agreement, NMT will award a subcontract upon the terms and conditions noted below to Subcontractor for such scope of work.Subcontractor agrees to negotiate in good faith acceptable terms and conditions upon prime contract award.Subcontractor agrees to submit to NMT, in support of its proposal, cost and pricing data in sufficient detail as may be required to allow NMT to negotiate a subcontract with Subcontractor and to support negotiation of the prime contract.Examination of Subcontractor’s books and records, if necessary, shall be reserved for authorized representatives of the Customer’s Contracting Officer (which shall not include NMT), unless the Parties otherwise agree.Subcontractor agrees to negotiate and, as mutually agreed upon, accept any reduction in hours and/or scope of Subcontractor’s effort as described in Appendix A, which results from fact-finding and/or negotiations between NMT and the Customer or from other direction received from the Customer.In the event NMT changes any portion of the proposal prepared by Subcontractor, such changes will be submitted to Subcontractor for review and discussion prior to submission of the proposal, time permitting.Subcontractor further agrees to provide capable personnel to support NMT in defending Subcontractor’s basis-of-estimate to the Customer as reasonably required by NMT. 2 7.TERMINATION.This Agreement and all rights, duties, and obligations arising hereunder, except those relating to patents and proprietary information, shall terminate upon the occurrence of any one of the following events: (a) In the event the prime contract bid or proposal is rejected or not accepted by the Government within the time specified in the RFP, or any extension agreed to by the Parties; (b) Formal cancellation or withdrawal of the RFP by the Government; (c) Award of a prime contract to a contractor other than NMT; (d) Failure of NMT to obtain Government consent to utilize Subcontractor for the scope of work identified in Appendix A; (e) Deletion or substantial reduction by the Government of the scope of work assigned to Subcontractor identified in Appendix A; (f) Failure of the Parties to agree in a reasonable period of time on the price or other terms of Subcontractor's work during the proposal process or subsequent negotiations; (g) Written notification to Subcontractor by NMT of its decision not to submit a proposal for the Program; (h) Written agreement of the Parties; (i) NMT’s or Subcontractor’s insolvency, bankruptcy or reorganizationunder bankruptcy laws or assignment for the benefit of creditors; (j) NMT’s or Subcontractor’s suspension or debarment by the Government; (i) December 1, 2008, if not terminated earlier pursuant to (a) through (h) above; (j) Award of a subcontract to Subcontractor. 8.SCOPE OF AGREEMENT.Nothing contained herein shall be construed as affecting the right of the Government directly to negotiate and contract with either Party hereto on any basis that the Government may desire, nor shall either Party be restricted from quoting, offering to sell, or selling to others any standard items or services which it regularly offers for sale and which may be included in the proposal contemplated by this Agreement, nor from marketing efforts to promote further evolution and application of such items or services.If, for any reason, NMT does not submit a proposal for the Project, or if a contract for the Project is not awarded to NMT, then each Party shall be free to participate with any others who are awarded a contract for the Program by the Government. 3 9.ASSIGNMENT.This Agreement may not be assigned or otherwise transferred by either Party in whole or in part without the express prior written consent of the other Party, which shall not be unreasonably withheld. This Agreement shall benefit and be binding upon the successors and assigns of the Parties hereto. 10.PUBLICITY.Any news releases, public announcement, advertisement or publicity released by either party concerning this Agreement, or any proposal under this Agreement, or any resulting contract or subcontract to be carried out hereunder, shall be subject to prior approval of the other Party, except that this Agreement and the terms thereof may be made known to the U.S. Government.Any such publicity shall give due credit to the contribution of each Party. 11.DISPUTES.In the case of a dispute, the Parties shall interpret, construe, and apply this Agreement using the law of the State of New Mexico, excluding from such law the rules regarding choice of law. Any litigation under this Agreement, if commenced by Subcontractor, shall be brought in a court of competent jurisdiction in the State of New Mexico. 12.PROPRIETARY INFORMATION.The rights and obligations of the Parties with respect to the disclosure and handling of proprietary information shall be as set forth in Appendix B to this Agreement. The termination or expiration of this Agreement shall not supersede the obligations of the Parties with respect to the protection of proprietary information. 13.NOTICES. All notices or other communications required by this Agreement shall be in writing and, unless changed by prior written notice, shall be directed as follows: For NMT: Richard A. Cervantes (505) 835-5646, fax (505) 835-6934 For Subcontractor:John J. Cousins (505) 363-7219, fax (505) 821-0875 14. INDEMNIFICATION. a. The Parties agree to assume all liability for and agree to protect, defend, indemnify and save the other Party harmless from any injury, death, loss, damage, claims, expenses (including reasonable attorney fees), suits, demands, judgments and causes of action of any nature arising from or related to their performance under this Agreement.This indemnity provision shall apply equally to injuries to employees of both Parties, if any. b.
